Exhibit AMP Rail Services Canada Share and Debt Purchase Agreement This Share and Debt Purchase Agreement (the “Agreement”) is made and entered into this18th day of December, 2009, by and among 4107730 Canada Inc., a Canadian corporation doing business as Novatech Inc. (the “Purchaser”), and American Motive Power, Inc., a Nevada corporation, referred to herein as “Vendor” and, together with the Purchaser, the “Parties”). Recitals: A.AMP Rail Services Canada, ULC, an Alberta unlimited liability corporation (the “Company”) is engaged in the locomotive service business including, without limitation, the repair and remanufacture of locomotives and related equipment (the “Business”). B.Vendor owns one (1) common share (the “Purchased Share”) in the capital of the Company, which Purchased Share represents all of the issued and outstanding common shares of the Company. C.Vendor owns U.S.$1,875,000 of debt of the Company (the “Intercompany Debt”) evidenced by the senior demand promissory note attached hereto as Exhibit “A” (the “AMP Note”). D.All other liabilities and debts of the Company to the Vendor and parties related (as such term is defined by the Income Tax Act (Canada)) to Vendor, other than those incurred in the ordinary course of business since November 13, 2008, have been written off and cancelled. E.Vendor desires to sell the Purchased Share to Purchaser and Purchaser desires to purchase the Purchased Share from Vendor, at the price and subject to the terms and conditions set forth in this Agreement. F.Vendor desires to sell the Intercompany Debt as evidenced by the AMP Note, which for the purposes of this Agreement is a current liability of the Company (collectively, the “Purchased Debt”) to Purchaser and Purchaser desires to purchase the Debt from Vendor, at the price and subject to the terms and conditions set forth in this Agreement. NOW THEREFORE, in consideration of the promises hereinafter made, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the recital provisions above are incorporated into the body of this Agreement as if fully set forth therein, and the parties agree as follows: Article I. Purchase and Sale of Purchased Share and Purchased Debt 1.01Purchase and Sale of Purchased Share and Purchased Debt.On and subject to the terms and conditions set forth herein, Vendor agrees to sell, assign, transfer and deliver to Purchaser, and Purchaser agrees to purchase from Vendor the Purchased Share and the Page 1 of 26 Purchased Debt, free and clear of any and all liens, claims, pledges, hypothecations, mortgages, deeds of trust, security interests, leases, charges, options, rights of first refusal, easements, servitudes encumbrances or other restrictions of any nature whatsoever (collectively, “Liens”) . 1.02The Closing.The closing of the transactions contemplated by this Agreement (the “Closing”) shall take place by wire transfer and exchange of facsimile signature pages on December , 2009 (the “Closing Date”), or such other date as the Vendor and the Purchaser may agree to in writing. Subject to satisfaction or waiver by the relevant party of the conditions of closing, at the Closing, the Vendor will sell, assign and transfer the Purchased Share and the Purchased Debt to the Purchaser, and in consideration for such sale, assignment and transfer the Purchaser will pay or satisfy the Purchase Price in accordance with Section 2.01. Article II. Payment of Consideration 2.01Purchase Price.Subject to any post-Closing adjustment made pursuant to Section 2.05, the purchase price payable by the Purchaser to the Vendor for: (a)the Purchased Share, shall be One United States Dollar (US$1.00) (the “Purchased Share Purchase Price”); and (b)the Purchased Debt, shall be One Million Five Hundred Thousand United States Dollars (US$1,500,000.00) (the “Debt Purchase Price”), collectively with the Purchased Share Purchase Price, the “Purchase Price”). 2.02Deposit.The Vendor acknowledges receipt from the Purchaser of a deposit in the amount of US$50,000 (the “Deposit”).The Deposit will be applied on Closing in satisfaction of an equivalent amount of the Purchase Price. 2.03Payment of Purchase Price.On the Closing Date, Purchaser shall pay the Purchase Price as follows: (a)Cash at Closing.A total of One Million One Hundred Thousand one United States Dollars (US$1,100,001.00) (the “Closing Payment”), as follows: (i)by the application of the Deposit against the Closing Payment; and (ii)as to the balance of the Closing Payment remaining after the application of the Deposit pursuant to Section 2.04(a)(i), by the Purchaser paying such amount to or to the order of the Vendor by wire transfer of immediately available funds to an account designated by Vendor; and (b)Promissory Note.by executing a promissory note in the form attached hereto as Exhibit 2.03(b) (“Promissory Note”) pursuant to which Purchaser will be indebted to Vendor in the amount equal to the Purchase Price less the Closing Payment, payable over a three-year term with interest accruing at a rate of five percent (5%) per annum payable in monthly installments of principal and interest. Page 2 of 26 2.04Guarantee.As security for the Promissory Note only, the Company shall guarantee the performance of the obligations of the Purchaser under the Promissory Note, in the form of the guarantee attached hereto as Exhibit 2.04 (the “Guarantee”).The Guarantee will be secured by a hypothec on equipment, in the form of hypothec attached hereto as Exhibit 2.04 to be dated as of the Closing Date and registered in the Register of personal and movable real rights of the Province of Quebec (the “Hypothec”). 2.05Post-Closing Purchase Price Adjustment. (a)Vendor will deliver to Purchaser, within 30 days after the Closing Date, Vendor’s closing working capital statement (the “Closing Working Capital Statement”) setting forth the Vendor’s calculation of the closing working capital of the Company, being the current assets of Company less the current liabilities of the Company as of the close of business on the Closing Date, determined in a manner consistent with the Company’s financial statements and in accordance with Canadian generally accepted accounting principles consistently applied and, for the purposes of this Agreement such calculation does not include the Purchased Debt (the “Closing Working Capital”).The foregoing calculation of Closing Working Capital is solely for purposes of adjustment of the Purchase Price pursuant to this Section 2.04, and for greater certainty this shall not be considered in the assessment of any obligations of the Vendor to indemnify Purchaser pursuant to Section 8.02 for any breach or inaccuracy of any representation or warrantee or any failure to perform or fulfill any covenant or obligations in this Agreement. (b)If, within 30 days following delivery of the Closing Working Capital Statement, Purchaser has not given Vendor written notice of its objection, (such notice must contain a statement of the particular factual basis of objection), then the Closing Working Capital Statement shall be final, conclusive and binding on the Parties and deemed to be the “Final Closing Working Capital Statement”.If Purchaser gives such notice of objection, then the issues in dispute will be submitted to BDO Dunwoody LLP/s.r.l. (“the Accountants”) for resolution.The determination by the Accountants, as set forth in a notice delivered to the Parties by the Accountants, will be binding and conclusive on the Parties and constitute the Final Closing Working Capital Statement.Vendor and Purchaser will each bear 50% of the fees of the Accountants for such determination. (c)The Purchase Price shall be adjusted (i) downward on a dollar-for-dollar basis to the extent the Closing Working Capital as set forth on the Final Closing Working Capital Statement is less than One Million One Hundred and Sixty-Eight Thousand Canadian Dollars (C$1,168,000.00) and to the extent of any long term liabilities of the Company (other than the Purchased Debt), or (ii) upward on a dollar-for-dollar basis to the extent the Closing Working Capital is greater than One Million Three Hundred and Sixty-Eight Thousand Canadian Dollars (C$1,368,000.00) otherwise than as a result of an increase in inventory or work in progress due to an allocation of related party expenses not accounted for on the November 13, 2009 working capital statement set forth at schedule 3.14 hereof.The amount of the adjustment to the Purchase Price (which may be a positive or negative number), if any, shall be referred to herein as the “Post-Closing Adjustment Amount”. Page 3 of 26 (d)The Post-Closing Adjustment Amount shall be limited to $1,500,000US. (e)The Post-Closing Adjustment Amount, if any, shall first be applied by adjusting the principal sum of the Promissory Note upward or downward in an amount equal to the Post-Closing Adjustment Amount. Article III. Representations and Warranties of Vendor The Vendor represents and warrants as follows to the Purchaser and acknowledges that the Purchaser is relying upon the representations and warranties in connection with its purchase of the Purchased Share and the Purchased Debt. 3.01Company Incorporation and Corporate Power.The Company is an unlimited liability corporation that was duly formed, is existing and is in good standing under the laws of Alberta.
